 

IN THE UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF NORTH CAROLINA

 

MICHAEL HOOD, individually, and on
sehalf of all others similarly-situated,
PI, laintift.

 

BER TECHNOLOGIES, INC. RASTER,
LLC. and JON DOUGHS i-V,
Defendants.

Case No. 1: 16-CV-998-CCE-JLW

 

CONDITIONAL CLASS MEMBER/OPT-IN
PLAINTIFF PHILLIP DAVID HASKETT’S
NOTICE OF APPEAL

 

COMES NOW Conditional Class Member and “Opt-In” Plaintiff, Phillip David
Haskett', (Haskett) who hereby notifies all parties of his intent to appeal confirmation by

ihe Court of the settlement agreement [ECF.429 and ECF.436].

Submitted this 18" day of January, 2019.

   

 

ipMavid Haskett

   

 

Haskett was assigned unique identifier #10@8/ by the Notice Administrator, and appears on
MCP.425-2. Pg. 68. which confers standing to{gbject and/or appeal.

Case 1:16-cv-00998-CCE-JLW Document 437 Filed 01/25/19 Pane 1 of 1
